Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 contains multiple periods.  Claims may only have 1 period at the end.  MPEP §608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite “double or triple bond polymer” however, there is no evidence that such a polymer is present or even intended by the claimed dispersant rendering the claim indefinite.  Additionally, it is unclear what this is limitation is in reference to.  Is it in reference to the resulting dispersant being a polymer comprising a double or triple bond or is it in reference to the dispersant containing a double or triple bond compound residue?  Is this part of the benzene limitation (such as requiring styrene) or are there two separate compounds required by the dispersant in this portion such as a methacrylate and a benzene containing isocyanate.
Claims 2-10 are rejected based on their dependency to Claim 1.
	Claim 2 is indefinite as it is unclear what is required to meet the claimed process as there appears to be two similar recited polyols formed (both with benzene, for instance via styrene, and also polymerizable bonds (from acrylonitrile’s triple bond)) and both produce polyols.  It is unclear what is required to meet either portions of the process for this reason as the dependency to claim 1 lies in the combined preamble.  It is also unclear if this process of the second polymer polyol portion absolutely requires the dispersant of claim 1 or if these processes must be performed together.   The result of the process if the steps are taken together is not the dispersant of Claim 1 as the preamble suggests, it is another polyol.
	Examiner recommends simply reciting Claim 2 as a process to produce a polymer polyol comprising the steps of:
A preparation method of the dispersant comprising the steps of synthesizing a basic polyether polyol, reacting a cyclic dicarboxylic anhydride to the basic polyether polyol, then reacting the product with a compound comprising a polymerizable double or triple bond, and then subsequently capping the product with an epoxy compound to obtain the dispersant of claim 1;
Subsequently, preparing the polymer polyol at a temperature of 100-130 oC by reacting a basic polyol with styrene and acrylonitrile in the presence of a polymerization initiator and said dispersant and an optional chain transfer agent;
Wherein the basic polyether polyol is a polyether polyol with a functionality of 3 to 8, comprising propylene oxide and ethylene oxide blocks, wherein the content of ethylene oxide is 0 – 50 wt% and the molecular weight thereof is 5000-20000,

Claims 3-5 and 8 recite preferably language that renders the claims indefinite as it is unclear whether the preferable material is required by the claim or not.
	Claim 10 is indefinite as there is no indication what is considered a by-product or even how to test for them. The language of Claim 10 does not appear in the as-filed specification in any more depth than that in which it is recited.  Are catalysts and other left over reactants considered by products or are they impurities that are permissible in meeting the claimed limitation?  There is no indication as to how Applicant has established any exemplified composition/process even meets the claimed no by-product limitation.  In other words, there are no comparative examples in which by-products are present and there are no indication that separate processes were performed to remove the by-products either. Additionally, the term “without” is term of relative degree which the as-filed specification is completely silent on how to measure or what impurity level is consider to be encompassed by the term “without”. This renders the claimed by-product limitation indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4-5 recite the polymerizable double bond of the dispersant portion of the process of Claim 2.  Claim 2 recite the dispersant must have a benzene residue in the dispersant.   The only compounds in Claim 4 which produce a benzene containing polyol from a cyclic anhydride is the phthalic anhydride.  The only compounds in Claim 5 which produce both a polymerizable double bond and a benzene group in the resulting dispersant is the isocyanate recited.  Therefore,  the remaining compounds do not result in a benzene in the dispersant of Claim 1 and, as such, do not include all the limitations of the claims from which it depends.  In other words, the benzene required by the dispersant of Claim 1 is reasonably suggested to be present because of the polymerizable double bond compound or the cyclic dicarboxylic anhydride of the process of Claim 2.  The only way to arrive at the benzene containing dispersant of Claim 1 via the process of Claim 2 from the list of polymerizable double bond compounds and/or cyclic anhydride of Claims 4-5 is via one and only one of the compounds in each claim.  The remaining compounds do not provide the required benzene residue.  Therefore, they do not include all the limitations of the claims they depend from.  In other words, maleic anhydride and methacrylic acid could be chosen for Claims 4 and 5 and not produce a dispersant that reads over the dispersant of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borella (U.S. 20150274952).
	Borella exemplifies in ¶[0069] a 12,000 molecular weight macromer which comprises a sorbitol initiated polyol comprising ~88.5 wt % propylene oxide and ~12.5 wt% ethylene oxide with the minor portions of the polyol due to the capping agent being considered to be minor relative to the proportion of the propylene oxide and ethylene oxide of the polyol to not significantly change the fact the above weight percents anticipate the weight percents of propylene and ethylene oxide recited.  The macromer is capped with isoproprenyl dimethyl bezene (TMI).  This anticipates the recited benzene and polymerizable double bond of Claim 1.

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that amendments to overcome the §112 rejections of record may necessitate the withdraw of the indicated allowable subject matter.
	To the best of the Examiner’s understanding of the process of Claim 2 as currently written, said claim require a dispersant synthesis process which involves the reaction of a polyether polyol with a cyclic dicarboxylic acid (such as maleic anhydride or phthalic anhydride) and compound which provides a polymerizable double or triple bond (such as acrylates and methacrylates, epoxy (meth)acrylates or monoisocyanate functional alkenyl compounds) and then capping the resulting product with an epoxy.  All of this is limited by the structure of the dispersant of Claim 1 (which is not indicated allowable).  The closest prior art is Borella (U.S. 20150274952) which teaches the creation of macromers (stabilizers or dispersants) via reaction of a polyether polyol and end capping with isoproprenyl dimethyl bezene (TMI).  (¶[0069])  The capping agents are taught as TMI, isocyanatoethylmethacrylate (IEM), ethylenically unsaturated halides, ethylenically unsaturated siloxanes and ethylenically unsaturated epoxies. (¶[0023/0024]) However, Borella is silent on the use of a cyclic dicarboxylic acid in addition to the above capping agent.  Additionally, Borella is silent on the use of mixtures of capping agents added sequentially as would be required to meet the limitations of the first process of Claim 1.
	Similarly, Smiroth (U.S. 4,652,589), Eleveid (U.S. 6,403,667), and Adkins (U.S. 20060025491) all exemplify stabilizers or macromers (or dispersant as used by Applicant) in making polyols which comprising styrene and acrylonitrile as claimed.  However, all of these references and Borella all exemplify portions of the claimed dispersant synthesis process but do not reasonably suggest the missing portions alone or in combination.  The portion missing always appears duplicative to the portion already present.  For instance, Simroth teaches a stabilizer based on cyclic dicarboxylic acid but does not teach a separately added compound that makes a polymerizable double bond.  Simroth is also missing the end capping after the sequential cyclic dicarboxylic acid and polymerizable bond addition.  Further, Simroth, nor the other references, uses compounds which would leave a benzene residue.  This structure, one in which a polyether polyol is modified with a cyclic dicarboxylic acid, then with a compound comprising a polymerizable double or triple bond, then endcapped with an epoxy which reaction product is further reacted with styrene and acrylonitrile to produce the resulting product polymer polyol is not reasonably suggested by Borella or the other above reference for the above reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1759